Citation Nr: 0731848	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-36 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 8, 
2002, for the award of service connection for lung cancer, 
for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1963 to 
December 1965.  The veteran died in November 2003.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The appellant subsequently moved and 
jurisdiction of her claim was transferred to the RO in New 
Orleans, Louisiana.

The appellant requested a Travel Board hearing in her October 
2004 substantive appeal.  However, she failed to report for 
the hearing scheduled in July 2007.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007).  Also, on several occasions throughout 
the appeal, the appellant requested personal hearings at the 
RO.  However, she either cancelled or failed to appear to 
those hearings scheduled in February 2005, June 2005, and 
September 2006, delaying the adjudication of her claim.  
There is no basis to reschedule the appellant for any hearing 
at this time.      


FINDINGS OF FACT

1.  The veteran died of lung cancer in November 2003; a prior 
September 2003 claim for service connection for lung cancer 
was pending at the time of his death.  

2.  The appellant (the veteran's spouse), filed a claim for 
accrued benefits in December 2003 within one year of the 
veteran's death.

3.  In a January 2004 rating decision, the RO granted service 
connection for lung cancer at 100 percent on an accrued 
basis.

4.  The 100 percent rating was effective from September 8, 
2002, one year prior to the date of receipt of the veteran's 
original claim for service connection; the appellant 
disagreed with the effective date assigned.    

5.  Prior to the veteran's September 2003 claim, there is no 
formal or informal claim for service connection for lung 
cancer.  

6.  Effective January 1, 2002, the 30-year presumption period 
following the last exposure to herbicide agent for 
respiratory cancer associated with Agent Orange exposure was 
lifted. 

7.  The veteran's September 2003 claim was filed over one 
year after the January 1, 2002 effective date of the 
liberalizing law at issue.   


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than September 8, 2002, for the award of service connection 
for lung cancer, for purposes of accrued benefits.  38 
U.S.C.A. §§ 5107, 5110, 5121 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.1(p), 3.114(a), 3.155, 3.157, 3.400, 3.816, 
3.1000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits are those payable to a beneficiary under existing 
ratings or decisions or those based on evidence in the file 
at the date of death.  The appropriate survivor may receive 
accrued benefits that are due and unpaid for a period not to 
exceed two years prior to the last date on which the 
beneficiary was entitled to receive benefits.  38 U.S.C.A. 
5121(a) (West 2002 and Supp. 2005).  See also C.F.R. 
3.1000(a) (2007).  

The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

The implementing regulation for accrued benefits, 38 C.F.R. § 
3.1000, underwent amendments, effective January 29, 2007.  
See 71 Fed. Reg. 37027, 37029 (June 29, 2006) (proposed 
rule), and 71 Fed. Reg. 78368-69 (Dec. 29, 2006) (final 
rule).  The proposed rule made it clear that if the 
beneficiary died prior to December 16, 2003, but VA received 
a claim for benefits on or after December 16, 2003, the claim 
will be adjudicated under the new version of 38 C.F.R. § 
3.1000 except that the two-year limitation will still apply.  
See 71 Fed. Reg. 37029 (June 29, 2006) (proposed rule).  
 
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  A "claim for VA benefits pending on the 
date of death" means a claim filed with VA that had not been 
finally adjudicated by VA on or before the date of death.  
38 C.F.R. § 3.1000(d)(5); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).    

In this case, the veteran filed a claim for service 
connection for lung cancer based on Agent Orange exposure in 
September 2003.  Unfortunately, the veteran then died of 
metastatic non small cell carcinoma of the lungs on November 
24, 2003.  Consequently, the veteran had a "pending" claim 
that had not been finally adjudicated by VA on or before the 
date of death.  38 C.F.R. § 3.1000(d)(5); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  

The appellant, the veteran's widow, then filed a claim for 
accrued benefits for service connection for lung cancer 
received on December 17, 2003.  The RO, in a January 2004 
rating decision, granted service connection for lung cancer 
at 100 percent on an accrued basis.  The 100 percent 
evaluation was effective September 8, 2002, one year prior to 
the date the veteran's claim for service connection was 
received.  In the same decision, the RO also granted service 
connection for lung cancer as the cause of the veteran's 
death. 

The appellant responded by filing a May 2004 notice of 
disagreement with the September 8, 2002 effective date 
assigned, for purposes of accrued benefits.  She contends in 
her notice of disagreement and substantive appeal that she is 
entitled to an earlier effective date of August 1998 or 
January 2001 based on earlier VA medical evidence revealing a 
diagnosis of and treatment for the veteran's lung cancer.  

With regard to threshold issues, the claim for accrued 
benefits was timely filed in December 2003 within one year of 
the veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).  In addition, the veteran's spouse is an 
individual to whom accrued benefits may be paid.  38 U.S.C.A. 
§ 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).       
Furthermore, since the veteran died prior to December 16, 
2003, but VA received a claim for benefits on or after 
December 16, 2003 (i.e., appellant's claim was received 
December 17, 2003), the claim will be adjudicated under the 
new version of 38 C.F.R. § 3.1000 except that the two-year 
limitation will still apply.  See 71 Fed. Reg. 37029 (June 
29, 2006) (proposed rule). 

With regard to an earlier effective date, generally, the 
effective date of an award of a claim is the date of receipt 
of the claim application or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).    If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).
  
A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  

In this case, the award of service connection for respiratory 
cancer was based on the veteran's presumed exposure to 
herbicides during active service in Vietnam.  38 C.F.R. § 
3.307(a)(6).  Respiratory cancer was added to the list of 
diseases for which presumptive service connection is applied, 
effective June 9, 1994.  To meet the presumption, the 
respiratory cancer had to be manifested to a compensable 
degree within 30 years of exposure to a herbicide agent.  See 
59 Fed. Reg. 29,723 (June 9, 1994).   

However, effective January 1, 2002, the regulation was 
amended so that respiratory cancer may manifest to a 
compensable degree at any time after service.  See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), now codified as amended at 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309).  Since the 
veteran's respiratory cancer was manifest more than 30 years 
after his last exposure to a herbicide agent, it was on this 
basis that the RO determined in January 2004 that the 
veteran's claim of service connection for lung cancer was 
warranted based on presumed herbicide exposure in Vietnam 
from August 1965 to December 1965.      

Where compensation is awarded pursuant to a liberalizing law 
or a liberalizing VA issue, the effective date of the 
increased shall be fixed in accordance with facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a) (2007).  See also McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue. 38 C.F.R. § 3.114(a)(1).  However, if a 
claim is reviewed on the initiative of VA more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2).  Finally, if a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (emphasis added).  In order 
to be eligible for a retroactive award, the claimant must 
show that all eligibility criteria for the benefits existed 
at the time of the effective date of the law or 
administrative issue and continuously thereafter.  38 C.F.R. 
§ 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, 
awards based on presumptive service connection established 
under the Agent Orange Act of 1991 can be made effective no 
earlier than the date VA issued the regulation authorizing 
the presumption (in this case - January 1, 2002).  However, 
VA has been engaged for many years in litigation regarding 
compensation for Vietnam veterans exposed to Agent Orange.  
See Nehmer v. United States Veterans Admin., 712 F. Supp. 
1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II).  District court orders in the Nehmer litigation have 
created an exception to the generally applicable rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include a veteran who died from a covered 
herbicide disease, to include respiratory cancers.  38 C.F.R. 
§ 3.816(b)(1)(i), (b)(2)(viii).  The regulation provides for 
situations where the effective date can be earlier than the 
date of the liberalizing law, assuming a "Nehmer class 
member" has been granted compensation from a covered 
herbicide disease.  Either (1) VA denied compensation for the 
same covered herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989; or (2) the class member's 
claim for disability compensation for the covered herbicide 
disease was either pending before VA on May 3, 1989, or was 
received by VA between May 3, 1989 and the effective date of 
the statute or regulations establishing a presumption of 
service connection for the covered disease.  In these 
situations, the effective date of the award will be the later 
of the date such claim was received by VA or the date the 
disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  

Importantly, if the requirements of paragraph (c)(1) or 
(c)(2) listed above are not met, the effective date of the 
award shall be determined in accordance with the general 
effective date and liberalizing law provisions of 38 C.F.R. 
§§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

In this case, the veteran' claim for service connection for 
lung cancer was received on September 8, 2003.  Review of the 
claims folder reveals absolutely no communication from the 
veteran or his representative that may be accepted as an 
informal claim for increased benefits for this disability 
prior to September 2003.  38 C.F.R. §§ 3.1(p), 3.155(a).  

It is important for the appellant to understand that VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon, 12 Vet. App. at 35; Talber, 7 Vet. App. 
at 356-57.  It follows that there is no evidence that a claim 
for service connection for lung cancer was received within 
one year after the veteran's separation from service in 1965, 
such that the effective date cannot be the day following 
separation from service.  38 C.F.R. § 3.400(b)(2).    

In a January 2004 rating decision, the RO granted a 100 
percent disability rating for the veteran's lung cancer, 
effective from September 8, 2002.  This effective date was 
assigned based on the fact that the veteran's claim for 
service connection (September 8, 2003), was filed more than 
one year after the effective date of the liberalizing law 
that permitted service connection (January 1, 2002).  Thus, 
benefits were correctly authorized for a period of one year 
prior to the date of receipt of such request (i.e, September 
8, 2002).  38 C.F.R. §§ 3.114(a)(3), 3.400(p).  

The Board emphasizes that the veteran met the eligibility 
criteria for service connection for active lung cancer on the 
date of the liberalizing law and continuously thereafter.  38 
C.F.R. § 3.114(a).  In this regard, VA treatment records 
record treatment for lung cancer from the first diagnosis per 
a January 2001 computed tomography (CT) scan to the veteran's 
death in November 2003.  
 
The appellant contends that the effective date should be 
earlier based on the existence of VA treatment records 
revealing treatment for lung cancer in 1998 and 2001.  As 
noted above, the first diagnosis or treatment for lung cancer 
is from a January 2001 CT scan that noted a nodule on the 
right upper lung that eventually increased in size and became 
malignant.  The Board has reviewed VA treatment records from 
1998, and although these records document squamous cell 
carcinoma of the soft and hard palate, there is no evidence 
of respiratory cancer.  

In any event, the mere existence of medical records generally 
cannot be construed as an informal claim; rather, there must 
be some intent by the claimant to apply for benefits.  
Brannon, 12 Vet. App. at 35.  Although there are two 
recognized exceptions to this general rule, those exceptions 
are applicable only when an underlying claim has been awarded 
and the medical records demonstrate that the veteran's 
disability has increased, or when an underlying claim has 
been denied and the medical records evidence new and material 
evidence to reopen the claim.  See 38 C.F.R. § 3.157(b) 
(2006); see also Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Lalonde v. West, 12 Vet App. 377, 381 (1999).  
Neither of those exceptions apply in the present case.   

However, for the sake of argument, even if the notation 
regarding lung cancer in 2001 did constitute an informal 
claim, an earlier effective date would still be barred by 
law.  Specifically, when compensation is awarded pursuant to 
a liberalizing law, as is the case here, the effective date 
of the award shall not be earlier than the effective date of 
the act (in this case, January 1, 2002).  38 C.F.R. 
§ 3.114(a).  

The only exception involves consideration of the Nehmer 
stipulation codified under 38 C.F.R. § 3.816.  In this 
regard, while the Board finds that the veteran was a "Nehmer 
class member", the veteran does not meet the requirements 
under 38 C.F.R. § 3.816 that would entitle him to an 
effective date earlier than the effective date of the 
liberalizing regulation.  Specifically, there is no prior 
decision before 1989 adjudicating service connection for lung 
cancer and no claim for compensation that was filed or 
received prior to the effective date of the pertinent 
liberalizing law for lung cancer (January 1, 2002).  See 38 
C.F.R. § 3.816(c). 
 
Thus, as the Nehmer provisions for an earlier effective date 
do not apply, the effective date of the award must be 
determined in accordance in accordance with the general 
effective date and liberalizing law rules of  §§ 3.114 and 
3.400, which have been discussed above in detail.  38 C.F.R. 
§ 3.816(c)(4).  

In sum, the pertinent facts are not in dispute, and the law 
is dispositive in this matter.  The law on this matter is 
clear:  Unless Nehmer applies, the effective date cannot be 
earlier than the effective date of the liberalizing law and 
cannot be retroactive for more than one year from the date of 
application.  38 U.S.C.A § 5110(g); 38 C.F.R. §§ 3.114(a), 
3.816; McCay v. Brown, 9 Vet. App. 183, 187 (1996), aff'd 106 
F.3d 1577 (Fed. Cir. 1997).  

In this case, as the codified Nehmer requirements have not 
been met, the September 8, 2002 effective date was correctly 
assigned, as it is exactly one year before the date of 
receipt of the veteran's September 8, 2003 claim for service 
connection for lung cancer. 

Beyond the above, the Board must also note the veteran's 
smoking history, clearly undermining the appellant's claim 
that it was clear from the medical record that the veteran's 
lung disorder was related to service.  In fact, there is 
significant evidence in the record against a finding that the 
veteran died as the result of herbicide exposure, or that the 
veteran's death was related to service, including the death 
certificate itself, which indicates that tobacco abuse (a 
nonservice connected disorder) contributed to his death. 
  
The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   
Accordingly, there is no legal basis to assign an effective 
date earlier than September 8, 2002 for the award of service 
connection for lung cancer in this case.  The appeal is 
denied.  

Moreover, because the law, not the evidence, governs the 
outcome of the claim, there is no basis on which the claim 
could be allowed, and the notice and duty to assist 
provisions of the law are inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

In any event, the Board finds that the duty to assist and 
notify have been met in this case.  The letter of April 2007 
clearly provided additional notice to the appellant, beyond 
the notice already provided in other communications sent to 
the appellant.


ORDER

An effective date earlier than September 8, 2002, for the 
award of service connection for lung cancer, for purposes of 
accrued benefits, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


